This was an action instituted by the plaintiff against the defendant, her husband, for damage alleged to have been proximately caused by the defendant's negligence in grabbing the steering wheel of the automobile driven by the plaintiff, in which they both were riding, and thereby causing the automobile to leave the highway with the resultant personal injuries.
Upon the conclusion of the plaintiff's evidence, the defendant moved the court to dismiss the action and for a judgment as of nonsuit, which motion was granted; and to judgment of nonsuit the plaintiff excepted and appealed to this Court.
While the defenses of joint enterprise, sudden emergency, unconsciousness of the defendant, and contributory negligence raise very interesting questions, we think that they should have been submitted to the jury under proper instructions, since we are of the opinion there was sufficient evidence of the alleged negligence of the defendant to carry the case to the jury.
Reversed. *Page 852